Per Curiam.

The respondent was admitted to practice by this court on January 21, 1942. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained, inter alia, the following allegations of professional misconduct against the respondent: failing to file a retainer statement; neglecting five legal matters entrusted to him; and failing to co-operate with the Nassau County Bar Association and with the petitioner in their respective investigations of complaints made against him.
*99After reviewing all of the evidence, we are in full agreement with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline we have taken into consideration the fact that the acts which are the subject matter of this proceeding took place prior to a private censure of respondent administered following an earlier disciplinary proceeding. Accordingly, it is our opinion that respondent should be, and he hereby is, censured for his misconduct.
Hopkins, J. P., Martuscello, Latham, Cohalan and Rabin, JJ., concur.